Citation Nr: 1740042	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for entitlement to compensation under 38 U.S.C.A. § 1151 for left hip residuals, status post left hip replacement, and if so, whether that claim can be granted. 


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, sister


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to September 1961 and from January 1964 to June 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran, his spouse, and his sister testified during a videoconference hearing before the undersigned in April 2017.  A transcript has been associated with the claims file.  

The claim for compensation under 38 U.S.C.A. § 1151 for residuals from left hip replacement was first adjudicated in a February 2008 rating decision that was not appealed to the Board.  The claim was again denied in an August 2010 rating decision that was not appealed to the Board.  The Board finds that the benefits claimed and denied in February 2008 and august 2010 and the current claim are the same as the Veteran has identified the same disability and cause of said disability in each claim, residuals from left hip replacement, to include heterotropic bone formation.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the claim adjudicated in 2008 and 2010.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a February 2008 rating decision, compensation under 38 U.S.C.A. § 1151 for left hip residuals, status post left hip replacement, was denied; the Veteran failed to file a VA Form 9 substantive appeal following an August 2009 statement of the case.  

2.  In August 2010, compensation under 38 U.S.C.A. § 1151 for left hip residuals, status post left hip replacement was again denied; the Veteran failed to issue a proper notice of disagreement, as advised in an October 2010 letter, and new and material evidence was not submitted within one year of notice of that decision.  

3.  Evidence received more than one year after the August 2010 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim.

4.  The Veteran incurred additional disability due to VA left hip replacement surgeries as the result an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The February 2008 and August 2010 decisions that denied compensation under 38 U.S.C.A. § 1151 for left hip residuals, status post left hip replacement are final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2016).

2.  Evidence received more than one year since the August 2010 decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).

3.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for left hip residuals, status post left hip replacement are met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Compensation under 38 U.S.C.A. § 1151 for left hip residuals, status post left hip replacement was initially denied in a February 2008 rating decision on the basis that while additional disability was caused by or the result of the left hip surgery performed by a VA surgeon, the proximate cause of that additional disability was not caused by an inappropriate degree of care but rather was a known complication of the surgery that was discussed with the Veteran in advance before he gave proper informed consent.  The Veteran did not submit a VA Form 9 substantive appeal following an August 2009 statement of the case (SOC).  Therefore, the decision on the claim became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.1103 (2016).

The claim was again denied in August 2010 for a lack of new and material evidence.  The Veteran failed to issue a proper notice of disagreement, as advised in an October 2010 letter, and new and material evidence was not submitted within one year of notice of that decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.1103 (2016); cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c))

During the current claim, the Veteran submitted a new opinion dated in March 2012 from his treating chiropractor, which stated that the Veteran sustained marked additional impairment due to malpositioning of the replacement hip, which would not have happened had it not been for the VA surgery and related complications.   

As this new testimony pertains to a basis for the prior denial, namely whether the Veteran incurred additional disability due to VA's care that was either due to negligence or an event not reasonably foreseeable, the claim is reopened.

Compensation under 38 U.S.C.A. § 1151

The regulation provides that compensation shall be awarded for a qualifying additional disability which was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A), and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  See also 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death as explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The Veteran contends that he incurred an additional disability as a result of his left hip replacement surgery in September 2003 at the Durham VA Medical Center.  In particular, and in relevant part, the Veteran contends that the fact that a second surgery was required and performed the same day was not an event foreseeable, and as a result of this event, he incurred increased, chronic pain, decreased range of motion, and the requirement of a cane for walking.  

The Board finds that compensation under 38 U.S.C.A. § 1151 for left hip residuals, status post left hip replacement, is warranted.  There are multiple pieces of evidence to support this conclusion.  

First, the Board acknowledges that the Veteran had previously had a screw placed in his left hip following a fracture in the 1995 and that by 2003, he experienced osteonecrosis in that hip, which necessitated the total left hip arthroplasty at the Durham VA Medical Center (VAMC).  However, during the September 2003 surgery, there were several intraoperative complications, including penetration of the medial wall of the acetabulum, which required an acetabular mesh with a cemented cup.  In addition, post-operative X-rays revealed perforation of the lateral cortex with a femoral stem and a significant amount of varus.  As a result, the Veteran was taken that same day back for a second surgery to revise the femoral component with an Apollo implant, a longer replacement hip, and cerclage cables. 

As a result of the surgeries, the medical evidence documents that the Veteran has incurred an additional disability.  VA and private treatment document the Veteran's consistent reports of increased, chronic pain, decreased range of motion, and that the Veteran walks with a significant left-sided antalgic gait with a cane.  Imaging also demonstrates degenerative joint disease as well as grade four heterotopic ossification and foreign bodies of the later thigh.  

An October 2003 VA treatment record documented the Veteran's complaints of left hip symptoms and stated that the revision surgery was required due to malpositioning of the hardware.  

A February 2008 opinion from Dr. T.L., Chief of Orthopaedics at the Durham VAMC, stated that the Veteran does have addition disability as a result of his VA surgeries.  Dr. T.L. noted the complications which required the revision surgery and that the Veteran sustained heterotopic bone formation resulting in limited hip range of motion and altered gait.  

An October 2009 evaluation by Dr. P.J. at the University of North Carolina Hospital found that the revision surgery was required because the original component was malpositioned and caused a femoral fracture.  The physician diagnosed degenerative disc disease with left lower extremity neuropathic pain.  

Finally, a March 2012 opinion from the Veteran's treating chiropractor, Dr. M.D., stated that the Veteran has moderate to severe degenerative changes in the left hip as well as the lumbosacral spine, which is combined with moderate to severe postural distortion and marked muscular spine deconditioning in the lower back, tilted pelvic region, and lower extremities.  Dr. M.D. opined that the hip replacement was placed at a poor angle, which created malposition of the pelvis to compensate for the hip's positioning as he walked.  This led to osteoblastic bone changes and pelvic rotation, as well as the degenerative disc and joint changes in the hip and lower spine.  The opinion stated that absent the VA surgeries, the Veteran's condition would not have resulted in the progressive degenerative joint and disc changes or the difficulty ambulating and his weakened state.  Dr. M.D. further explained that complications from the hip procedure created a lot of distortion in the surrounding structure, which adapted to the decreased range of motion in the left hip socket.  

In addition, the evidence demonstrates that this additional disability was due to an event not reasonably foreseeable.  In the February 2008 opinion from Dr. T.L., he stated that the proximate cause of the disability is an event that is known to occur, but not be reasonably foreseeable.  The Board finds significant that the VA's own Chief of Orthopaedics found that the event that caused the additional disability, namely the revision surgery, was not an event that would have been reasonably foreseeable.  

The Board acknowledges an August 2013 VA opinion from Dr. P.L., an orthopaedic surgeon, which states that "perforation of the femoral shaft in a revision total hip is a known intra-operative possible complication" and that the Veteran's prior hip fracture made that complication more likely.  Dr. P.L. also stated that having more pain, less function, and heterotopic bone formation after a primary total hip replacement are also well-known complications.  

However, the VA opinion did not address the evidence that it was the malpositioning of the initial replacement hip that ultimately made the revision surgery necessary or whether it is reasonably foreseeable that malpositioning of the replacement hip would happen.  Even if the Board were to accept the 2013 opinion as evidence that the revision surgery and resulting additional disability was reasonably foreseeable, the Board finds that this opinion is countered by Dr. T.L.'s opinion that the proximate cause of the Veteran's additional disability was not reasonably foreseeable.  

The VA's Chief of Orthopedics' opinion certainly would be based on what a reasonable health care provider would have considered to be an ordinary risk.  Moreover, the Board finds it unlikely that the VA would have disclosed the risk of needing a revision surgery and all of the corresponding complications due to a malpositioned replacement hip when obtaining informed consent, which means that this event was not reasonably foreseeable.  

Based on the foregoing, the Board finds that the weight of the evidence is in favor of granting compensation under 38 U.S.C.A. § 1151 for left hip residuals, status post left hip replacement.  As such, the claim is granted.  

As the Board is granting the claim, the issue on appeal is substantiated, and there are no further duties to notify or assist with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2).



ORDER

New and material evidence having been received; the claim for compensation under 38 U.S.C.A. § 1151 for left hip residuals, status post left hip replacement is reopened and granted.    




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


